DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Specification
[0145] The rotating elements of the system 400 are arranged as follows. As mentioned previously, the base 121 of the shaft 120 is mounted on the stub shaft 131 of the drive 130. A first washer 402 is installed on the flattened shaft portion 123 resting on the shoulder 122 of the shaft 120 and a sleeve 403 is installed on the flattened shaft portion 123 in turn so that the sleeve 403 rests on the first washer 402. The hub 144 is installed over the sleeve 403 so that a first surface of the hub 144 facing towards the drive 130 also rests on the first washer 402. The spring 401 is also installed over the sleeve 403 resting on a second surface of the  hub 144 facing away from the drive 130 and a second washer 404 is then installed on the flattened shaft portion 123. Accordingly, the sleeve 403, hub 144 and spring 401 will be sandwiched between the two washers 402, 404.
Claims
Claim 40, line 3: 
by the flight  rotor,
 Allowable Subject Matter
Claims 28-47 are allowed.

The prior art fails to disclose all of the limitations of the independent claim, including determining, using the sensor, a deceleration of the safety rotor corresponding to one of the safety members contacting an object; and, causing the rotation of the flight rotor to cease in response to detecting the deceleration of the safety rotor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647